DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/9/2021 has been entered.
Response to Amendment
The amendments filed on 10/19/2021 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Motohiro (JP2015-177048, Machine translation) in view of Kurahashi (US Pub No. 2010/0018562), Umetani (US Pub No. 2009/0159116), and Okuzono (US Pub No. 2016/0049570)	 are the closest prior art.
	Motohiro et al. teaches a thermoelectric module [10, Fig. 1, 0059] comprising:
	a first thermoelectric element [11, Fig. 1, 0059] and a second thermoelectric element [12, Fig. 1, 0059]; a first electrode that electrically connects the first thermoelectric element to the second thermoelectric element, the first electrode comprising a body that has a plate shape, the body having a  first surface that is bonded to a first end surface of the first thermoelectric element and a first end surface of the second thermoelectric element [13 is first electrode, Fig. 1, 0059], 
	a second electrode [14, Fig. 1, 0059] bonded to a second end surface of the first thermoelectric element [11, Fig. 1, 0059] opposite the first end surface thereof; and

	wherein the first electrode [13, Fig. 1, 0059] comprises: a first cutout [131, Fig. 2, 0029] formed at a first side in a width direction with respect to a longitudinal direction connecting a center of the first end surface of the first thermoelectric element to a center of the first end surface of the second thermoelectric element; and a second cutout [132, Fig. 2, 0029] formed at a second side in the width direction, and in the width direction, at least one of the first cutout or the second cutout is present in a section between the first side and the second side of the first electrode [Fig. 2, See cutouts 131 and 132, 0029].
	Kurahashi et al. teaches a connector with comprises cutouts 41 [Fig. 20-22, 0122], the cutouts are used to provide stress alleviation [0122]. The configuration in figure 20 is similar to the cutout configuration in figure 2 of Motohiro et al., and Figure 21 and 22 shows an alternative cutout configuration.
Umetani et al. teaches an electrical connector which comprises first and second cutouts [Fig. 4, 0087] where the parameters of the first and second cutouts can be modified [W7, S7, D7, and X7, Fig. 4, 0086-0088] for providing stress relief [0087].
Okuzono et al. teaches thermoelectric elements 1005 and electrodes 1016 and 1026, which are all between polyimide insulation layer 1014 and 1024 [Fig. 10, 0061-0064]. The polyimide is used to provide excellent insulation properties for the thermoelectric device [0034].
Modified Motohiro et al. teaches the structural limitations of the claim but does not disclose the limitation of “a part of the first cutout is formed at a position overlapping with the first end surface of the first thermoelectric element in a plan view, and a part of the second cutout is formed at a position overlapping with the first end surface of the second thermoelectric element in the plan view,” in claim 1.

Therefore; claims 1-2, and 4-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726